Citation Nr: 1808346	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-23 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for major joint pain with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel



INTRODUCTION

The Veteran, who served on active duty from January 2002 to March 2007, received the combat action badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since been transferred to the Oakland, California RO.  

The Board has jurisdiction over appeals of VA decisions regarding the provision of benefits to Veterans and their dependents or survivors.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.101(A).  An appeal consists of a timely filed Notice of Disagreement (NOD), a Statement of the Case (SOC), and a timely filed Substantive Appeal (VA Form 9).  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Certification of issues on appeal by the Agency of Original Jurisdiction (AOJ) is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35.  Further, the United States Court of Appeals for Veterans Claims (CAVC) has indicated that VA may waive any objection it might have had to the adequacy of a Veteran's substantive appeal if VA has treated the disability rating matter as adequately appealed.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  

The Board notes that the Veteran filed an NOD in August 2008.  He also filed a VA Form 9 in July 2009.  However, the record does not contain the Veteran's VA Form 9 or a Statement of the Case.  The Veteran was notified that his VA Form 9 was received but the RO was unable to associate it with his claims file.  See June 2010 VA letter.  Despite the missing documents, the Board finds it has jurisdiction of the Veteran's claim because he timely filed his NOD and VA Form 9, and the VA has treated his claim as adequately appealed. 





FINDINGS OF FACT

1.  There is no competent evidence of record that reflects the Veteran suffers from a current disability of major joint pain with arthritis.

2.  The Veteran's complaints of joint pain have been attributed to his currently service-connected chronic fatigue syndrome. 


CONCLUSION OF LAW

The criteria for service connection for major joint pain with arthritis have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Assist and Notify

The Veteran's Claims Assistance Act (VCAA) defines the obligations of the VA to notify the Veteran in substantiating her claim.  Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the VA has satisfied its notice obligations.  The Veteran was provided the required notice in an April 2007 letter, which informed him of both his obligations and the VA's obligations in developing his claim.  

The duty to assist also requires that when the VA provides a VA examination it ensures the examination is adequate.  The Veteran was provided a VA examination in May 2007.  Upon review of the examination report, the Board observes that the examiner recorded the Veteran's current complaints, performed a physical examination, reviewed diagnostic examinations and rendered appropriate diagnosis and opinions consistent with the total evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

II.  Service Connection Claim

The Veteran contends that he is entitled to service connection for major joint pain with arthritis.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may not be granted without evidence of a current disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1  (2015); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Thus, a symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A)  Factual Background

The Veteran was afforded a VA fee basis examination in May 2007.  He reported that his knees, ankles, and shoulders ached and that he experienced joint stiffness and swelling during the morning and in cold weather.  See May 2007 VA Examination.  He also reported that his knees made cracking noises and that he had random pain in his right elbow and wrist.  He further reported that he "does not undergo any treatment for his intermittent joint pains."  The examiner conducted range of motion testing for all of the Veteran's joints and concluded that "all joints, spine, and muscle groups are within normal limits."  Diagnostic tests by way of X-rays of the Veteran's knees, ankles, shoulders, elbows, and wrists revealed no diagnosis or pathology.  Based on these findings, the examiner stated "[f]or the Veteran's claimed condition of arthritis condition, there is no diagnosis because there is no pathology to render a diagnosis."

In August 2009, the Veteran was approved for chiropractic treatment and physical therapy for his joint pain in his shoulders, knees, and back.  See August 2009 San Francisco VA Medical Center (VAMC).  During the physical therapy (PT) consultation in September 2009, the range of motion testing showed his joints were within functional limits, but he was assessed with chronic pain.  See September 2009 VA treatment record.  

A March 2010 VA Internal Medicine C & P Examination consult diagnosed the Veteran with patellofemoral syndrome of the right knee, onset while in the military.

In May 2010, the Veteran was granted service connection for right knee chondromalacia claimed as torn meniscus.  See May 2010 VA Rating Decision.  The Veteran's chiropractor observed that his joint pain was stable in November 2010.  See November 2010 VA treatment record.  He was advised to continue PT or to try yoga or Pilates if PT was unhelpful.  

In November 2015, the Veteran underwent a VA Shoulder and Arm Conditions, Disability Benefits Questionnaire.  On physical examination, the Veteran had normal range of motion testing for his shoulders and full muscle strength.  The examiner found that there was no diagnosis for the Veteran's bilateral shoulder condition.  

The Veteran also submitted a medical expert opinion from a private chiropractor, J. W., D.C.  Dr. J.W. stated that he treated the Veteran for numerous conditions since April 2014.  The chiropractor stated the Veteran "shows signs of repetitive and overuse injuries that have led to degeneration and chronic pain."  Dr. J.W. also noted that he noted crepitus in the Veteran's joints which required chiropractic care biweekly to maintain proper mobility and reduce degeneration.  He also stated that the Veteran is likely to have flareups occasionally, during which the Veteran will be unable to stand or sit upright for extended time due to pain.  Dr. J.W. did not indicate a diagnosis.  

In July 2016, the Veteran was diagnosed with chronic fatigue syndrome (CFS).  See Chronic Fatigue Syndrome Disability Benefits Questionnaire.  The examiner noted that "symptoms presented abruptly approximately 9 years ago.  In the past, patient and other doctors have been trying to treat each symptom individually, unaware of CFS/big picture."  He described the following conditions as associated with CFS:  "[i]ncapacitating fatigue/exhaustion, extremely painful muscle tightness & joint stiffness, severe headaches, unrefreshing sleep, cognitive impairment, swollen lymph nodes."  In diagnosing the Veteran with CFS, the examiner noted that he "evaluated the patient and patient's history; the patient has undergone physical examinations, laboratory studies, mental health evaluations, imaging/scans and other tests/procedures to rule out and exclude this being caused by medications, other conditions, medical problems, other sleep disorders and/or mental health issues."   

The Veteran filed a disability claim for CFS in August 2016.  See Veteran's August 2016 Statement.  The Veteran reported that he experienced fatigue and pain as well as other symptoms beginning in 2007.  More specifically he stated "the joint muscle pain kept me from being able to stand or sit for short periods of time."  He also stated that "the pain in my joints make it difficult to carry something that weighs only a couple of pounds."  He further stated that, "[i]t has taken me a while to put all of these clues about my symptoms/condition together and for years I've been treating all of these symptoms individually.  Going to 'this doctor' for my joints pains and going to 'that doctor' for my headaches."  The Veteran reported that he stopped seeking medical treatment because "no one could find anything wrong with me and they couldn't provide me with a medical reasoning why I was experiencing these issues."  

In October 2016, the RO granted service connection for CFS and assigned a 100-percent disability rating.  

B). Analysis

1)  Current Disability

Regarding the first element of service connection, the existence of a present disability, the evidence of record does not establish that the Veteran has a current diagnosis of major joint pain with arthritis for the following reasons.

Upon review of the record, the Veteran complained of and was treated for joint pain, however, there is no diagnosis for arthritis in the record.  As noted in the May 2007 VA examination, there is no diagnosis because there is "no pathology to render a diagnosis."  The VA examiner in November 2015 found no diagnosis for the Veteran's joint pain.  In addition, the Veteran's private chiropractor Dr. J.W. did not indicate a diagnosis for the Veteran's joint pain.  The Court has held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez, 13 Vet. App. at 285.

Most importantly, the diagnosis of CFS encompasses the Veteran's symptoms of joint pain.  In this case, to the extent to which the Veteran has muscle pain, the July 2016 VA examiner attributes his generalized muscle aches or weakness and migratory joint pain to the already service-connected CFS.  There are no other joint pains or arthritis symptoms that are unaccounted for under CFS.  Accordingly, service connection for major joint pain with arthritis is not warranted.

In forming this opinion, the Board has also considered the Veteran's lay statements in support of his claim.  However, the Board finds the medical evidence more probative in this instance, where the Veteran has not demonstrated that he has the requisite technical background to diagnosis such a condition.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 3.159 (a)(1), (a)(2).  Essentially, there has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claim, and does not support his statement that he currently suffers from arthritis of the joints.

In the absence of evidence of a current disability for major joint pain with arthritis, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.385.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Without evidence of a current disability of major joint pain with arthritis, the Board need not address the other elements of service connection.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.


ORDER


Entitlement to service connection for major joint pain with arthritis is denied.  





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


